Per Curiam.
This cause was submitted to the Court. Finding for the plaintiffs, Pugh and others. It is brought here on the weight of evidence, and the alleged variance between the proof and the allegations.
We seldom disturb such findings. To justify such interference, they must be clearly erroneous, importing gross mistake of facts, or of law. It is not enough to reverse a judgment that we should not have come to the same conclusion on the same evidence. The tribunal which tries facts has advantages in seeing the witness, of giving credit to this, and discrediting that statement, which the appellate Court cannot appreciate, and should not venture to meddle with, except in extreme cases. Such has been the rule in this Court from an early period, adhered to up to the present time (1).
The judgment is affirmed, with 5 per cent, damages and costs.

 See The State v. O’Haver, 8 Ind. R. 282; Logansport v. Dunn, id. 378; Gibson v. The State, ante, 264; Harvey v. Quick, ante, 258.